Smith, C. J.,
delivered the opinion of the court.
The rule which forbids the varying of written instruments by parol evidence applies only to the parties to the writing. Whitney v. Cowan, 55 Miss. 626. Con*521seqnently the court below committed no error in admitting evidence to prove that, in addition to the consideration expressed in the written contract of sale by Bixler to Lander & Ferrell of his stock in the Hattiesburg News Publishing Company, Lander & Ferrell also agreed verbally, as a part of the consideration for this sale, to assume the debts due by the corporation.
The introduction by appellee of evidence that a part of the consideration of this sale was the assumption by Lander & Ferrell of debts due by the Hattiesburg News Publishing Company necessarily made competent that portion of the testimony of H. A. Camp, a witness for appellant, to the effect that Lander & Ferrell not only did not assume these debts, but, on the contrary, expressly declined so to do, and for the error in excluding it the judgment of the court below is reversed, and the cause remanded.

Reversed and remanded.